DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Zhang et al (US Publication 2019/0271775 A1) discloses a moving object detector 300 (fig. 3) comprising: an analog/digital front end 332 (page 5 paragraph 0065) implemented with circuitry to receive a plurality of frames from a channel (fig. 12 page 16 paragraph 0218); a CIR estimator 335 (page 6 paragraph 0069) implemented with circuitry to determine one or more CIRs of the channel based on the received plurality of frames (page 16 paragraph 0219); and an object detector 337 (page 6 paragraph 0071) implemented with circuitry to detect the moving object in the channel based on a comparison (page 13 paragraph 0220). However, the prior art of record fails to teach or make obvious for “a phase extractor implemented with circuitry to determine a CIR phase for each the CIRs and form a phase signal based on a phase value of the CIR phase for each of the CIRs and an object detector to compare the phase signal with a target signal”, when such phase extractor and object detector are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/DUC T DUONG/Primary Examiner, Art Unit 2467